EX 99.28(p)(25) The Boston Company Asset Management, LLC Personal Trading Policy The Boston Company Asset Management, LLC’s (TBCAM) Personal Trading Policy applies to all TBCAM employees (each, an Employee). Initial Procedure Upon commencement of employment at TBCAM each new Employee must acknowledge in writing, that they will comply with The Bank of New York Mellon Corporation Code of Ethics, which includes the Code of Conduct and Securities Trading Policy(the Policy). A Pre-clearance Compliance Officer (PCO) will classify each Employee as either an Investment Employee (IE), or, in the case of portfolio managers and research analysts, an Access Decision Maker (ADM) or Microcap Access Decision Maker (MCADM). A PCO will also periodically review the status of and reclassify Employees whose responsibilities have changed due to promotion or change of duties. A PCO will review the Policy with all newly hired Employees, either in a group setting or individually.Periodically, or upon request, the PCO may offer additional review sessions. A PCO will also contact all newly hired temporary employees, contractors and consultants (Contractors) to have them certify their compliance with the Code of Ethics and determine whether or not the Contractor will be required to pre-clear and/or report personal security holdings. Within 10 calendar days of employment Employees are required to submit to The Bank of New York Mellon Corporation Ethics Office (Ethics Office) a copy of their initial holdings via the automated Personal Trading Assistant (PTA).Although the Ethics Office will request duplicate statements and confirms from Employees’ brokers, Employees are ultimately responsible for ensuring that their broker(s) send the duplicate confirms and statements to the Ethics Office.Effective July 1, 2008 all TBCAM employees are required to maintain all beneficially owned accounts with an approved broker. Daily Pre-clearance Procedure Employees who wish to place a personal securities transaction for a reportable security, as defined in the Policy (collectively, a Transaction) must first request and receive approval to do so by accessing the PTA and completing and submitting a Pre-Trade Authorization Form (PTAF).Approved Transactions must be executed no later than the end of the next business day. Requests will be denied for Transactions for which trades are pending in the same security in a client account and for at least two business days after trades were executed in the same security in a client account, subject to certain deminimis exceptions as more fully explained in the Policy.Moreover, Portfolio Managers are prohibited from trading in a security for seven days before and after trades in that security are executed in client accounts he or she manages. Also, requests will be denied for the following types of Transactions or any other Transactions prohibited in the Policy but not listed here: 1.
